Citation Nr: 1721438	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-17 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1984 through July 2004.  The Veteran was awarded a Combat Infantryman Badge, among other decorations, for his service.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  This decision, in pertinent part, denied entitlement to service connection for hypertension.  The Veteran timely appealed.

In March 2015, the Board remanded the issue for further development.    

Development of the case has been substantially completed, and the case has been returned to the Board for further adjudication.  See Stegall v West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's diagnosis of hypertension has not been related to service or any in-service event or occurrence.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 1117 (West 2016); 38 C.F.R. §§ 3.303, 3.317 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  In this respect, through a February 2009 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.  The Board also finds that the February 2009 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  These requirements were met by the aforementioned February 2009 notice letter.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the February 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim decided herein.  To that end, the Veteran's service treatment records, as well as post-service treatment records from VA and private treatment providers, have been obtained and associated with the Veteran's claims file.  Although the instant appeal was previously remanded for further development, specifically to obtain the Veteran's treatment records from "Dr. B. of Lone Tree, Colorado," the Board notes the RO sent the Veteran a letter in May 2015 requesting that he fill out a VA Form 21-4142 so that they could request the records from Dr. B., but the Veteran did not respond to that request.  The Court has emphasized that "[t]he duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); see also Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  In this instance, the duty to assist has been frustrated by the Veteran's failure to authorize VA to obtain private medical evidence relevant to his claim for service connection.  If the Veteran believes he is entitled to service connection for hypertension, he must fulfill his minimal obligation of responding to VA's request for authorization to obtain relevant private treatment records.    

Additionally, the Veteran was afforded VA examination in March 2013; report of that examination is of record. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Here, the Board finds that the VA examination and medical opinion obtained in this case is adequate, as it is predicated on full physical examination as well as consideration of the medical records in the claims file and the Veteran's reported history. The examination considers all of the pertinent evidence of record, to include statements given by the Veteran at the time of the examination, and provides a complete rationale for the opinions stated. The Veteran has further been given the opportunity to submit evidence, and he has provided written argument in support of his claim. 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d).  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  In some cases, lay evidence will be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In Jandreau, the United States Court of Appeals for the Federal Circuit stated that a layperson can identify a simple condition like a broken leg, but not a form of cancer.  Id. at 1377, n. 4.  Lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id. at 1377.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that varicose veins is a disability that is unique and readily identifiable).

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002); see also 38 C.F.R. § 3.159(a)(2) (2016) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  The Board must also assess the credibility, and therefore the probative value, of the evidence of record in its whole. Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by an Appellant are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Here, the Veteran seeks service connection for hypertension.

Service treatment records (STRs) reflect the Veteran sought medical care for various ailments during service, and that his blood pressure was routinely taken during these visits.  As such, the record is full of the Veteran's blood pressure measurements. A November 1983 STR recorded the Veteran's blood pressure as 112/76 on his enlistment examination.  A January 1988 STR recorded the Veteran's blood pressure as 120/80.  A July 1990 STR recorded the Veteran's blood pressure as 124/80 upon examination for right knee pain.  A December 1991 STR recorded the Veteran's blood pressure as 128/76 upon examination for a right ankle injury.  A March 1993 STR recorded the Veteran's blood pressure as 144/104.  There was no diagnosis of hypertension assigned at that visit, although a 5-day BP check was recommended, but there is no indication it was done at that time.  A September 1994 STR from Blanchfield Army Community Hospital (ACH) recorded the Veteran's blood pressure as 158/76 upon examination for flu like symptoms. 
 
A February 2001 STR from Blanchfield ACH recorded the Veteran's blood pressure as 128/78 upon examination for right knee pain.  A July 2001 STR from Blanchfield ACH recorded the Veteran's blood pressure as 132/83 upon examination of left knee.  A March 2002 STR from Blanchfield ACH recorded the Veteran's blood pressure as 137/79 upon examination for left foot pain.  An October 2002 STR from Blanchfield ACH recorded the Veteran's blood pressure as 146/66 upon examination for fever, chills, and sore throat.  A May 2002 STR from Blanchfield ACH recorded the Veteran's blood pressure as 127/70 upon examination for a knee injury.  A January 2004 STR from Blanchfield ACH recorded the Veteran's blood pressure as 144/69 upon examination for a physical.  A February 2004 STR from Blanchfield ACH recorded the Veteran's blood pressure as 149/89 upon examination for low back pain.  There was no diagnosis of hypertension at any of these visits, and no follow up or any other treatment was recommended specifically for hypertension.

A March 2004 STR entitled "Report of Examination" recorded the Veteran's blood pressure as 124/67 upon examination for retirement.  There was no diagnosis of hypertension, and no follow up or any other treatment recommended specifically for hypertension.  Also of interest with this particular STR is that the Veteran listed all of his various ailments, but did not list or otherwise reference hypertension.  A "5-Day BP check" was noted in a March 2004 STR.  The Veteran's blood pressure was recorded over 5 days as follows:  March 9, 2004 - 127/70;  March 10, 2004 - 119/71;  March 11, 2004 - 121/73;  March 12, 2004 - 129/78;  and, March 15, 2004 - 118/74.    

At a VA general medical examination conducted in June 2004, the Veteran's blood pressure was recorded as 124/67. This record also indicates "Five-day blood pressure normal." No hypertension was diagnosed at that time. Similarly, the Veteran was treated in 2008 for multiple cardiac disorders including cardiomyopathy and congestive heart failure; no hypertension was diagnosed on those occasions. 

A March 2013 VA examination reflects the Veteran reported a history of hypertension, but the examiner found that it was less likely than not that the claimed hypertension was incurred in or caused by service.  The examiner's rationale was as follows: 

1. Although there are a few documented elevated BP recordings of record, the majority of BP recordings throughout 20 years of service including those done around the time of the separation exam in 2004 revealed normal blood pressures. 
2. The elevated blood pressures found in the record review do not meet the criteria for VA diagnosis of hypertension. 
3. The Veteran was not treated for hypertension after service at any time until 2008 (FOUR years after separation), when medications were started to treat a newly diagnosed heart condition of nonsustained ventricular tachycardia.  Although several of those medications are also commonly used to treat hypertension there is no diagnosis of hypertension found in the record review. 

The examiner concluded that the evidence of record did not show that the Veteran's hypertension began in or was otherwise caused by his time in service. In so finding, the examiner specifically noted the five-day BP check the Veteran underwent at service separation in 2004 but nevertheless found that the results from that evaluation did not establish that the Veteran experienced hypertension at that time, or at any other time while he was on active duty.

More recently, post-service records reflect that in January 2015, the Veteran was seen at the National Jewish Health Center in Denver, Colorado, where his blood pressure was recorded as 111/74 upon examination for sleep apnea. He was diagnosed with hypertension at that time. 

Hypertension means that the systolic blood pressure is predominantly 160mm or greater and the diastolic blood pressure is predominantly 90mm or greater (160/90). See 38 CFR §4.104 (Diagnostic Code 7101).  The Board finds, first, that while the Veteran may have had occasional elevated blood pressure readings during service, his readings during service, as expressed above, do not fall within the criteria for hypertension as expressed in the VA regulations.

Thus, upon careful review of the record, the Board finds that the competent and probative evidence of record weighs against a finding that the Veteran has hypertension that is etiologically linked to his time in service. In so finding, the Board notes that an evaluation of the probative value of medical evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached. The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators. Guerrieri v. Brown, 4 Vet. App. 467 (1993). The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion. Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the Board places the greatest probative weight on the VA examiner's findings in March 2013 that the Veteran does not have hypertension that began in or is otherwise linked to service. In so finding, the Board notes first that the March 2013 VA examination report contains clear conclusions with supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a "medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). Specifically, the VA examiner conducted not only a thorough physical examination but also a complete record review when concluding that the Veteran's relevant medical history and symptom presentation did not lead to a conclusion that his current hypertension began in or is etiologically linked to his time in service. Although it is clear that the Veteran does in fact suffer from hypertension currently, the VA examiner specifically found, upon extensive record review and examination, that his current hypertension is not etiologically linked to service. Importantly, this evidence is not contradicted by any medical evidence of record. 

Here, the only evidence in favor of the claim is the Veteran's own statements that his hypertension began during service and has continued to the present. However, the Board finds that this evidence is outweighed by the medical evidence from the VA examiner's opinions, which are based on the Veteran's reported history, the medical records, and the examiner's medical expertise and current medical knowledge. See Jandreau, 492 F.3d at 1376-77. In addition, in arriving at his negative opinions, the VA examiner considered the Veteran's contentions regarding the etiology of his hypertension and nevertheless concluded that hypertension is not likely related to service. In light of the well-reasoned opinion offered by the VA examiner in March 2013, which relied on consideration of the Veteran's entire medical history, the Board finds the statements reflecting a possible link to be of less probative value. See Gabrielson, 7 Vet. App. at 40. The VA examiner provided a report that considered the Veteran's history, set out his findings in detail, and contained clearly articulated reasons for his conclusions. Thus, the Board relies upon the VA examiner's opinions in making its determination. As discussed above, the VA examination specifically addressed causation, clearly indicating that the Veteran's hypertension is not likely related to his time in service. For these reasons, the Board concludes that the VA examiner's opinion is of greater weight.

Thus, in light of the evidence of record, the Board finds that the Veteran was not diagnosed with hypertension in service. Further, as discussed above, there is no evidence that this condition was diagnosed within one year of discharge to warrant service connection based on presumption under 38 CFR 3.307.  

In sum, the criteria for service connection for hypertension have not been met. The evidence weighs against the Veteran's claim.  Service connection for hypertension must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Service connection for hypertension is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


